Exhibit A LIMITED PARTNERSHIP AGREEMENT OF PNMAC MORTGAGE OPPORTUNITY FUND, L.P. a Delaware Limited Partnership Dated as of August 1, 2008 TABLE OF CONTENTS Page SECTION 1.DEFINED TERMS 1 SECTION 2.LIMITED PARTNERSHIP FORMATION AND IDENTIFICATION 10 2.1Formation 10 2.2Name and Place of Business 10 2.3Records of Partners 10 2.4Limited Partnership 11 SECTION 3.PURPOSE, NATURE OF BUSINESS AND POWERS 11 SECTION 4.TERM 11 SECTION 5.PARTNERSHIP INTERESTS 12 5.1Capital Accounts 12 5.2Classes and Series 12 5.3Issuance of Interests 12 5.4Rights of Partners 13 SECTION 6.REGISTERED OFFICE AND AGENT FOR SERVICE OF PROCESS 13 SECTION 7.CAPITAL ACCOUNTS AND ALLOCATIONS 13 7.1Capital Contributions of Partners 13 7.2Withdrawal of Capital 14 7.3Capital Accounts 14 7.4Allocations in General 15 7.5Allocation of Net Profit and Net Loss 15 7.6Corrective Adjustments 17 7.7Special Allocations 17 7.8Adjustments to Reflect Changes in Interests 18 7.9Allocation of Taxable Income and Loss 19 7.10 Guaranteed Payments 19 7.11 Allocation of Nonrecourse Deductions 19 7.12 Allocation of Partner Nonrecourse Deductions 19 7.13 Excess Nonrecourse Liabilities 20 7.14 Treatment of Certain Distributions 20 SECTION 8.DISTRIBUTIONS 20 8.1Distributions 20 8.2Withholding 21 SECTION 9.MANAGEMENT, GENERAL PARTNER AND BOARD OF DIRECTORS 22 9.1Management Generally 22 i 9.2Duties and Obligations of the General Partner with Respect to the Administration of the Partnership 23 9.3Board of Directors 24 9.4Expenses of the Partnership 27 9.5Partners’ Consent 28 9.6Exculpation 28 9.7Indemnification; No Duty of Investigation; Reliance on Experts 28 9.8Director Limited Liability 30 9.9Certain Other Activities 30 9.10 Tax Matters 31 SECTION 10.PARTNERS 33 10.1Identity and Contributions 33 10.2No Management Power or Liability 33 10.3Amendments 33 10.4Merger, Consolidation, Liquidation 35 10.5List of Partners 35 10.6Limitations 35 10.7Meetings 35 10.8Action Without a Meeting 36 10.9Procedures 36 10.10 Voting 36 10.11 Removal of the General Partner 38 10.12 Key Person Event 38 10.13 Pass Through Voting 39 SECTION 11.ADMISSION OF ADDITIONAL PARTNERS;ASSIGNMENTS OR TRANSFERS OF INTERESTS 39 11.1 Admission of Additional Partners 39 11.2 Assignments or Transfers of Interests 39 SECTION 12.POWER OF ATTORNEY 42 12.1 Appointment of General Partner 42 12.2 Nature of Special Power 42 SECTION 13.BOOKS, RECORDS AND REPORTS; CERTAIN TAX ELECTIONS 43 13.1 Books 43 13.2 Reports 44 13.3 Safe Harbor Election 45 SECTION 14.VALUATION OF ASSETS AND INTERESTS 46 SECTION 15.BANK ACCOUNTS; CUSTODIAN 46 15.1 Bank Accounts Generally 46 15.2 Custodian 46 SECTION 16.DISSOLUTION AND TERMINATION OF THE PARTNERSHIP 47 ii 16.1 Dissolution Generally 47 16.2 Continuation of Partnership 47 16.3 Events Causing Dissolution 47 16.4 Distribution of Assets on Liquidation 47 16.5 Liquidation Statement 48 16.6 Director’s Liability Upon Dissolution or Removal 48 SECTION 17.GENERAL PROVISIONS 48 17.1Notices and Distributions 48 17.2Survival of Rights 49 17.3Construction 49 17.4Section Headings 49 17.5Agreement in Counterparts 49 17.6Governing Law 50 17.7Additional Documents 50 17.8Severability 50 17.9Pronouns 50 17.10 Entire Agreement 50 17.11 Arbitration 51 17.12 Waiver of Partition 51 17.13 Filing 51 Appendix A Form of Notice of Transfer A-1 Appendix B Schedule of Partners B-1 iii PNMAC MORTGAGE OPPORTUNITY FUND, L.P. A Delaware Limited Partnership PARTNERSHIP AGREEMENT This
